DETAILED ACTION
Response to Arguments
Applicant’s arguments and amendments with respect to the Drawing Objection have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant’s arguments and amendments with respect to the Claim Objection have been fully considered and are persuasive.  The Claim Objection has been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been considered but are moot because the amendments have necessitated a new ground(s) of rejection.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification does not set forth the at least three radially arranged structures include one of constructed facilities and engineering structures.
Claim Rejections - 35 USC § 112
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Specification does not set forth the three radially arranged buildings further include constructed facilities, and engineering structures.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-12, 15-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 4,059,969 to Awalt.
Regarding claim 4, Awalt teaches in Figure 3 [annotated below], a wind power (Abstract) installation (31) [shelter (Column 3, Line 5)] comprising: a support frame (A), wherein the support frame (A) is configured to be mounted between and attached [through the ground surface upon which the installation is placed] to at least three radially arranged structures (33) [wind deflector surfaces (Column 3, Lines 3-4)], wherein the at least three radially arranged structures (33) include buildings [units of shelter (Column 3, Lines 4-5)]; a shaft (B) rotatably secured to the support frame (A), wherein the shaft (B) (Column 1, Lines 46-47) is configured to rotate about a vertical axis, the at least three radially arranged structures (33) being oriented in a radial direction relative to the vertical axis of the shaft (B); and a blade system (34) mounted on the shaft (B).

    PNG
    media_image1.png
    425
    521
    media_image1.png
    Greyscale

Regarding claim 5, Awalt teaches in Figure 3, the at least three radially arranged structures (33) further include constructed facilities [units of shelter (Column 3, Lines 4-5)].
Regarding claim 6, Awalt teaches in Figure 3, the at least three radially arranged structures (33) are positioned at equal distances from each other.
Regarding claim 7, Awalt teaches in Figure 3, the at least three radially arranged structures (33) are positioned at equal distances from the vertical axis of the shaft.
Regarding claim 8, Awalt teaches in Figure 3 [annotated above], the support frame (A) is located at a center of a space formed between the at least three radially arranged structures (33).
Regarding claim 9, Awalt teaches in Figure 3 [annotated above], each of the at least three radially arranged structures (33) has a frame [an inherent feature of a building], the support frame (A) being fixed to the frame [through the ground surface upon which the installation is placed] of each of the at least three radially arranged structures (33) at a predetermined height [at ground level].
Regarding claim 10, Awalt teaches the shaft is functionally connected to an electric generator (Column 5, Lines 1-3).
Regarding claim 11, Awalt teaches in Figures 1A and 1B, the blade system (4) (Column 2, Line 46) is configured to: receive kinetic energy of air [wind] flowing between the at least three radially arranged structures (3) [deflectors (Column 2, Line 44)]; and in response to the receiving of the kinetic energy [wind], rotate the shaft (Column 2, Lines 56-58) to convert the kinetic energy into rotational energy (Column 3, Lines 48-49), wherein the shaft transmits the rotational energy to the electric generator (Column 5, Lines 1-3) for further conversion of the rotational energy into electrical energy (Column 5, Lines 1-3).
Regarding claim 12, Awalt teaches in Figure 3 [annotated above], an air nacelle [the wind channeling surfaces of the buildings as seen in Figure 1A] fixed to the support frame (A) and configured to redirect the air to the blade system (34).
Regarding claim 15, Awalt teaches in Figure 3 [annotated above], a method [an inherent procedure based on providing certain structure elements] for providing a wind power (Abstract) installation (31) [shelter (Column 3, Line 5)] comprising: providing a support frame (A), wherein the support frame (A) is configured to be mounted between and attached [through the ground surface upon which the installation is placed] to at least three radially arranged structures (33) [wind deflector surfaces (Column 3, Lines 3-4)], wherein the at least three radially arranged structures (33) include buildings [units of shelter (Column 3, Lines 4-5)]; providing a shaft (B) rotatably secured to the support frame (A), wherein the shaft (B) (Column 1, Lines 46-47) is configured to rotate about a vertical axis, the at least three radially arranged structures (33) being oriented in a radial direction relative to the vertical axis of the shaft (B); and providing a blade system (34) mounted on the shaft (B).
Regarding claim 16, Awalt teaches in Figure 3, the at least three radially arranged structures (33) are positioned at equal distances from each other.
Regarding claim 17, Awalt teaches in Figure 3 [annotated above], the support frame (A) is located at a center of a space formed between the at least three radially arranged structures (33).
Regarding claim 18, Awalt teaches in Figure 3 [annotated above], each of the at least three radially arranged structures (33) has a frame [an inherent feature of a building], the support frame (A) being fixed to the frame [through the ground surface upon which the installation is placed] of each of the at least three radially arranged structures (33) at a predetermined height [at ground level].
Regarding claim 19, Awalt teaches the shaft is functionally connected to an electric generator (Column 5, Lines 1-3).
Regarding claim 21, Awalt teaches in Figure 3 [annotated above], an air nacelle [the wind channeling surfaces of the buildings as seen in Figure 1A] fixed to the support frame (A) and configured to redirect the air to the blade system (34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 4,059,969 to Awalt.
Regarding claim 13, Awalt teaches in Figure 3, the blade system (34) includes a plurality of blades but is silent about the blade area of the blades. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges for the blade area limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05. In the instant case, it would have been obvious to design the blades in order to product the desired amount of energy.
Regarding claim 20, Awalt teaches in Figure 3, the blade system (34) includes a plurality of blades but is silent about the blade area of the blades. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges for the blade area limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05. In the instant case, it would have been obvious to design the blades in order to product the desired amount of energy.
Claims 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 4,059,969 to Awalt in view of US Patent # 6,172,429 to Russell.
Regarding claim 14, Awalt teaches a wind power installation but does not teach an additional blade system disposed above the blade system and one above another on the shaft. However, Russell teaches in Figure 6, one blade system and an additional blade system disposed above the blade system above one another on a shaft to create a Savonius rotor (Column 7, Lines 61-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Savonius rotor because they operate in opposite directions to generate electrical power at double the speed of a single rotor unit (Column 8, Lines 33-40).
Regarding claim 22, Awalt teaches a wind power installation but does not teach an additional blade system disposed above the blade system and one above another on the shaft. However, Russell teaches in Figure 6, one blade system and an additional blade system disposed above the blade system above one another on a shaft to create a Savonius rotor (Column 7, Lines 61-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Savonius rotor because they operate in opposite directions to generate electrical power at double the speed of a single rotor unit (Column 8, Lines 33-40).
Regarding claim 23, Awalt teaches in Figure 3 [annotated above], a wind power (Abstract) installation (31) [shelter (Column 3, Line 5)] comprising: a support frame (A), wherein the support frame (A) is configured to be mounted between and attached [through the ground surface upon which the installation is placed] to at least three radially arranged structures (33) [wind deflector surfaces (Column 3, Lines 3-4)], wherein the at least three radially arranged structures (33) include buildings [units of shelter (Column 3, Lines 4-5)], wherein the support frame (A) is configured to be located at a center of a space formed between the at least three radially arranged structures (33), wherein each of the at least three radially arranged structures (33) has a frame [an inherent feature of a building], the support frame (A) being fixed to the frame [through the ground surface upon which the installation is placed] of each of the at least three radially arranged structures (33) at a predetermined height [at ground level]; a shaft (B) rotatably secured to the support frame (A), wherein the shaft (B) (Column 1, Lines 46-47) is configured to rotate about a vertical axis, wherein the at least three radially arranged structures (33) are oriented in a radial direction relative to the vertical axis of the shaft (B), wherein the shaft is functionally connected to an electric generator (Column 5, Lines 1-3); and a blade system (34) mounted on the shaft (B), wherein the blade system (34) includes a plurality of blades; and an air nacelle [the wind channeling surfaces of the buildings as seen in Figure 1A] fixed to the support frame (A) and configured to redirect the air to the blade system (34). Awalt does not teach an additional blade system disposed above the blade system and one above another on the shaft. However, Russell teaches in Figure 6, one blade system and an additional blade system disposed above the blade system above one another on a shaft to create a Savonius rotor (Column 7, Lines 61-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Savonius rotor because they operate in opposite directions to generate electrical power at double the speed of a single rotor unit (Column 8, Lines 33-40).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635